Citation Nr: 9905277	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  95-30 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to service connection for hypertension as 
secondary to PTSD. 

3.  Entitlement to a total rating for individual 
unemployability due to service connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to July 
1946.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 1995, 
from the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board notes that the veteran was granted service 
connection for PTSD via a rating decision of January 1995.  
That rating decision based the grant of service connection 
primarily on the veteran's claims to having been a POW.  The 
rating decision stated that he had been captured on April 25, 
1944, and released two weeks later.  The veteran had claimed, 
in October 1982, to have been captured on April 7 and 
released on July 12; in February 1993 he claimed to have been 
captured on April 25 and held for ten days.  

His discharge lists no battles or campaigns, and on an 
application for a pension, received in August 1992, he denied 
ever having been a POW.  His first claim to have been a POW 
came in 1982, 36 years after his discharge.  In January 1996 
the RO sent the veteran notice that an error had been made, 
and that there was, in fact, no evidence that he had been a 
POW.  Despite this admission of error, the RO did not at that 
time sever service connection for PTSD. 

This case first came before the Board in August 1997.  It was 
remanded for an examination, and for evaluation under new 
rating criteria.


REMAND

The Board notes that the August 1997 remand requested that 
the examiner be asked for an opinion regarding what percent 
of the veteran's disability was due to his legitimate and 
verified stressors.  The report of the most recent 
examination, conducted in October 1997, shows the examiner 
reporting only the veteran's previously discounted stories of 
having been captured by the enemy.

The RO has previously determined that these claims, that the 
veteran was a prisoner of war, are not established by the 
evidence.  His service personnel records show that he arrived 
in France on April 3, 1945, five weeks prior to the end of 
the war.  On April 14, 1945, 22 days before the end of the 
war, he was sent on temporary duty to Namur, Belgium.  A 
search of morning reports for the veteran's unit, from March 
30 to June 39, 1945 found that the veteran was not taken 
prisoner, nor was he hospitalized.  

The Board does not accept the veteran's accounts regarding 
his claimed time as a prisoner of war.  The Board cannot, 
therefore, rate his PTSD disability based on an examination 
which does not contain any information regarding his current 
disability and his legitimate stressors.

The Board finds that the veteran's claim for a total rating 
is inextricably intertwined with his claim for an increased 
rating for PTSD, and cannot be decided until further 
development occurs on that claim.  As this claim requires 
further development, including a psychiatric examination, the 
Board will defer action on the claim for service connection 
on a secondary basis for hypertension.

Therefore, this appeal is REMANDED to the RO for the 
following action:

1.  The RO should review the claims 
folder and determine which of the 
veteran's claimed stressors are 
legitimate and verified.

2.  The RO should provide information 
regarding these verified stressors to an 
examining physician.  This physician 
should then examine the veteran and 
render an opinion regarding the severity 
of PTSD symptomatology attributable to 
the verified stressors, if any. 

After the development requested above has been completed, if 
any benefit sought on appeal remains denied, the veteran and 
his representative should be furnished a supplemental 
statement of the case and be given the applicable opportunity 
to respond.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 3 -


